Citation Nr: 1518624	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain prior to March 14, 2013 and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and June 2013 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  

In October 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is also of record, and is located within the Veteran's Virtual VA file.


FINDINGS OF FACT

1.  For the appellate period, the service-connected bilateral pes planus is primarily manifested by no worse than moderate to severe pain on manipulation and use, occasional swelling, and characteristic callosities.  Pronounced flatfeet are not shown.

2.  Prior to March 14, 2013, the service-connected thoracolumbar spine disability is primarily manifested by pain, greater than 60 degrees of forward flexion, and greater than 120 degrees of combined range of motion.  There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or favorable ankylosis of the thoracolumbar spine.

3.  After March 14, 2013, the service-connected thoracolumbar spine disability is primarily manifested by pain and greater than 30 degrees of forward flexion.  There is no evidence of favorable ankylosis of the thoracolumbar spine.
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2014).

2.  The criteria for an initial evaluation in excess of 10 percent for lumbosacral sprain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

3.  The criteria for an evaluation in excess of 20 percent since March 14, 2013 for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The duty to notify was fulfilled in this case by December 2010 and October 2013 letters sent by VA to the Veteran.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examination reports, and the Veteran's lay statements.  The Veteran has not identified any additional evidence that has not been obtained.

The Veteran provided testimony at an October 2014 hearing before the undersigned Acting Veterans Law Judge.  The record reflects that at the October 2014 hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  The actions of the Acting Veterans Law Judge supplement the notice already provided and comply with 38 C.F.R. § 3.103.

The Veteran was afforded VA examinations in February 2011 for his lumbar spine and for his bilateral pes planus and lumbar spine in March 2013.  These reports reflect the examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that these examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet App 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Bilateral Pes Planus

The Veteran seeks an increased initial rating for his service-connected bilateral pes planus disability.  The Veteran has been assigned a 10 percent rating for bilateral pes planus under Diagnostic Code 5276.  38 C.F.R. § 4.71a (2014).  Under that Diagnostic Code, a 10 percent evaluation is warranted for moderate bilateral acquired flatfoot (pes planus) where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  Id.

Based on the Veteran's October 2014 testimony before the undersigned and findings from the VA examination dated March 2013, the Board finds that the disability picture more nearly approximates the criteria for a 30 percent rating for the entire appeal period as the Veteran's bilateral pes planus disability has been manifested by objective evidence of pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  See Id.; see also 38 C.F.R. §§ 4.3, 4.7 (2014).  

For example, at the hearing the Veteran testified that his feet had calluses, bunions, corns, swelling, and pain (which was worse with orthotics).  During his March 2013 examination, he complained of constant moderate to severe pain of both feet, and the examiner observed that he did have pain on use of the feet bilaterally as moderate to severe pain.  He also had pain on manipulation of the feet and tenderness along the entire plantar aspect of both feet.  While there was no swelling during that examination, the Veteran did have mild to moderate callous formation.  

A rating in excess of 30 percent is not warranted.  There is no evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo-achillis on manipulation.  During the examination the examiner described the tenderness of the plantar surfaces of the feet as mild to moderate which is less severe than "extreme tenderness" as contemplated in a rating higher than 30 percent.  The examiner specifically noted that there was no marked pronation, inward displacement, or severe spasm of the Achilles tendon on manipulation.  The Veteran has not asserted otherwise.  In any event, the Board finds the findings on examination by a medical professional to be the most probative evidence in this case as to the symptoms and severity of the Veteran's pes planus.  As such, a rating in excess of 30 percent is not warranted.

In summary, the criteria for an initial evaluation of 30 percent, but no higher, for the service-connected bilateral pes planus disability have been met.  

Lumbar Spine

The Veteran's lumbar spine disability is currently evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.

The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine provide for all evaluation levels that consideration be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine and a 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

Objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months, while a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is applicable for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  Note (1) following Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

After a careful review of the lay and medical evidence of record the Board finds that ratings higher than those assigned for the service-connected lumbosacral strain - 10 percent prior to March 14, 2013 and 20 percent thereafter - are not warranted.  

At a VA examination dated February 2011, the Veteran reported mild back pain and denied flare-ups instead indicating that he has the same pain throughout the year without change in severity.  Examination revealed 80 degrees of flexion (pain at 75 degrees).   Combined range of motion of the thoracolumbar spine was 225 degrees.  Repetitive use testing revealed no additional limitation of motion.  There was no evidence of spasm, weakness, or tenderness.  

At a VA examination dated March 2013, testing revealed 70 degrees of flexion with objective evidence of pain at 60 degrees.  Repetitive use testing revealed no additional limitation of motion.  The examiner noted mild to moderate muscle spasm, tenderness, and guarding resulting in abnormal gait, but no evidence of abnormal spinal contour.  The March 2013 examiner noted the presence of left sided radiculopathy of the sciatic nerve resulting in pain, numbness, tingling, and weakness of the lower left extremity.  

A higher rating is not warranted at any point during the appeal based on range of motion findings.  Prior to March 14, 2013 the Veteran reportedly had 80 degrees of forward flexion and a combined range of motion of 225 degrees even when considering the effects of pain and functional loss on repetitive use.  Since March 14, 2013, the Veteran reportedly had 70 degrees of forward flexion even when considering the effects of pain and functional loss on repetitive use.  Thus, higher ratings are not warranted based on limitation of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine.  

The evidence also reflects that the Veteran does not have ankylosis of the entire thoracolumbar spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Because the Veteran is able to move his spine, by definition, it is not immobile.  Therefore, ankylosis is not shown or approximated. 

Prior to March 14, 2013, the evidence is against a finding that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Notably, after examination in February 2011 the examiner specifically stated that there was no evidence of spasm.  At the examination, the Veteran reported that he did not need an assistive device such as a cane, and there is no other indication of any abnormal gait.  VA outpatient treatment records show a steady gait in April 2011.  Spinal X-rays from April 2011 do not suggest that any abnormal spinal curvature was present at that time.  Even at the later examination in 2013, when the disability worsened, there was no evidence of abnormal spinal contour.   

With respect to the criteria for rating based on incapacitating episodes, the Board notes that there is no diagnosis of intervertebral disc syndrome; in fact, the examiner in March 2013 specifically noted there was no evidence of intervertebral disc syndrome.  However, at that examination the Veteran did describe flare-ups that affect the function of his lumbar spine, occurring 2 to 3 times weekly and incapacitating him for approximately 2 hours but not requiring bedrest.  This level of incapacitation does not warrant a higher rating at any point during the appeal period.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Regarding neurological abnormalities, in a June 2013 rating decision the RO granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent evaluation based on mild paralysis or paresthesia of the sciatic nerve.  The Veteran did not file a notice of disagreement with this decision.  The March 2013 examiner found no other neurologic abnormalities related to the lumbar spine evaluation and there is no other evidence to support a finding that the Veteran has additional neurological abnormalities which would warrant a separate rating.  Thus, a higher rating or separate rating is not warranted in this regard.  

There is no dispute that the Veteran is competent to report symptoms of limitation of motion and pain, and the Board finds these complaints credible.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds the February 2011 and March 2013 VA examination reports are entitled to greater probative weight than the Veteran's assertion that he is entitled to a higher rating.  These reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the Board concludes that at no time during the appeal period is an increased disability rating warranted for the Veteran's lumbar spine disability.  

Extra-schedular Consideration

The Board finds that at no point has the Veteran's bilateral pes planus or lumbosacral strain disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.  Consideration of referral for an extra-schedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extra-schedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's bilateral pes planus and lumbosacral strain disabilities are fully contemplated by the applicable rating criteria.  The assigned ratings take into account both the individual symptoms and the overall impairment caused by these disabilities.  There is no indication that these disabilities present an exceptional disability picture alone or in combination with any or all of the other service-connected disabilities.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

Therefore, referral for consideration of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2014).


ORDER

An initial evaluation of 30 percent for bilateral pes planus, but no higher, is granted.

An initial evaluation in excess of 10 percent for lumbosacral strain prior to March 14, 2013 and in excess of 20 percent thereafter is denied.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


